— Appeal from an order of the Supreme Court at Trial Term, entered January 19, 1979 in Schenectady County, which granted the motion of the plaintiffs in Action No. 1 for a trial preference and denied appellant’s cross motion for severance. Following Special Term’s denial of appellant’s motion to dismiss the complaints as against it by an order which is presently before this court on another appeal, plaintiffs in Action No. 1 moved for an order pursuant to CPLR 3403 (subd [a], par 3) granting a trial preference. Returnable on the same day as plaintiffs’ motion, appellant made a cross motion for a severance of all claims asserted against it pursuant to CPLR 603. By order entered in Schenectady County on January 19, 1979, Special Term granted the motion of the plaintiffs in Action No. 1 for a trial preference and denied appellant’s cross motion for a severance. This appeal ensued. At the oral argument, this court was in*757formed that Action No. 1 had been settled. The present appeal, therefore, is moot and must be dismissed. Appeal dismissed as moot, and order vacated, without costs. Sweeney, J. P., Kane, Staley, Jr., Mikoll and Herlihy, JJ., concur.